Citation Nr: 1117711	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  09-42 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disability, to include as secondary to the service connected right knee disability. 

2. Entitlement to service connection for a left knee disability, to include as secondary to the service connected right knee disability. 

3. Entitlement to service connection for a lower back disability, claimed as L5-S1 mild disk bulge, to include as secondary to the service connected right knee disability. 

4. Entitlement to service connection for a psychiatric disability, claimed as depression, to include as secondary to the service connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from May 1994 to May 1997. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee, which reopened and denied service connection for a left knee disability, denied service connection for a L5-S1 mild bulging disk and depression. 

The issues have been recharacterized to better reflect the evidence of record and recent changes in case law.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for a left knee disability.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In March 2011 a travel Board hearing was held before the undersigned; the transcript is of record. 

At the Board hearing the Veteran stated that he wished to withdraw his appeal with regard to the issue of a compensable initial rating for left ingrown toenail.  There remains no further question or conflict for resolution by the Board, and the issue is not formally considered here.  38 C.F.R. § 20.204.

The issues of service connection for a left knee disability, lower back disability, and psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a February 2006 rating decision, the RO denied service connection for a left knee disability.  The Veteran did not timely appeal the decision and it is now final.

2.  Evidence received since the February 2006 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability and raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

Evidence received since the RO's February 2006 rating decision is new and material and the criteria to reopen the previously denied claim for service connection for a left knee disability are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

The RO denied service connection for a left knee disability in February 2006 finding there was no current disability nor a nexus between an in-service disease or injury and any current disability.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.160(d) (2010). 

In October 2007 the Veteran filed a claim to reopen the claim for service connection for left knee disability. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

The regulations define 'new' evidence as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the February 2006 RO decision includes a November 2007 letter from Dr. G.S., the Veteran's private physician, who opined that the Veteran currently has a left knee condition is related to his service connected right knee disability. 

This evidence is new and material as it was not of record at the time of the last rating decision and it relates to a material element of the claim, specifically evidence that the Veteran has a current disability secondary to his service connected right knee disability.  The information submitted since the last final rating decision constitutes new and material evidence within the meaning of 38 C.F.R. § 3.156(a); and reopening the claim is warranted.  38 U.S.C.A. § 5108.


ORDER

New and material evidence sufficient to warrant reopening a claim of service connection for left knee disability having been submitted, the petition to reopen the claim for service connection is granted.


REMAND

Remand is required for compliance with VA's duty to assist the appellant in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

An examination was provided in September 2008 to obtain a medical opinion on the question of whether the Veteran's service connected right knee disability caused or aggravated his left knee disability, and whether his right knee disability caused or aggravated his lower back disability.  Once VA undertakes to provide an examination, steps must be taken to provide an adequate one, or to explain why an adequate examination cannot or will not be provided.  Daves v. Nicholson, 21 Vet. App. 46, 52 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The September 2008 VA examiner stated that the question of whether the Veteran's  left knee quadriceps tendonitis and chondromalacia patella was related to his right knee disability could not be resolved without resorting to mere speculation.  The examiner provided a similar opinion as to the lower back disability, concluding that I cannot resolve this without resorting to mere speculation.  Both opinions are ambiguous and further clarification is needed.  A remand is therefore required. 

As to the issue of a psychiatric disability, a March 2011 letter from the Veteran's treating VA psychologist reported that she has been treating him since December 2008 for anxiety disorder nos and adjustment disorder with mixed emotion.  It does not appear that all psychology treatment records are currently part of the record and a remand for a complete record is necessary. 

The March 2011 psychologist letter also reported that the Veteran's mood problems are primarily related to impairment of knee and back due to fear of being unable to run, kneel or react quickly in his work as a corrections office.  As the letter indicates that the Veteran's current disorder may be associated with his service connected right knee disability, but it may also be associated with his left knee disability and lower back disability which are on appeal but not currently service connected, further examination is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1.  Send the claims file and a copy of this decision to the VA examiner and have him provide the reasons(s) for his inability to provide an opinion regarding the etiology of the Veteran's left knee disability.  Specifically, 

Is the reason that the requested opinion cannot be rendered without resorting to speculation because of a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts); or, is there a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The examiner shall address the claim of secondary service connection and provide an opinion as to whether the current left knee disability was either caused or aggravated by the service-connected right knee disability.  

The examiner shall specifically address the November 2007 letter from Dr. G.S. who opined that the Veteran's left knee disability is more likely than not related to his service connected right knee disability. 

All opinions must be accompanied by a clear and complete rationale which discusses all relevant evidence of record.  

2.  Send the claims file and a copy of this decision to the VA examiner and have him provide the reasons(s) for his inability to provide an opinion regarding the etiology of the Veteran's lower back disability.  Specifically, 

Is the reason that the requested opinion cannot be rendered without resorting to speculation because of a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts); or, is there a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The examiner shall address the claim of secondary service connection and provide an opinion as to whether the current lower back disability was either caused or aggravated by the service-connected right knee disability.  

The examiner shall specifically address the November 2007 letter from Dr. G.S. who opined that the Veteran's back disability is more likely than not related to his service connected right knee disability. 

All opinions must be accompanied by a clear and complete rationale which discusses all relevant evidence of record.  

3.  Obtain and associate with the file all psychology treatment notes from the Memphis VA Raleigh (North) Clinic from December 2008 to present. 

4. After the above left knee and lower back opinions have been completed and the issues have been adjudicated by the RO, schedule the Veteran for a VA examination with a mental health professional.  

The examiner is asked to provide a diagnosis of the Veteran's psychiatric disorders and provide an opinion as to whether any current psychiatric disability was either caused or aggravated by the service-connected right knee disability or any other service-connected disability.   

The examiner shall specifically address the March 2011 letter from the VA psychologist in the opinion. 
 
All opinions must be accompanied by a clear and complete rationale which discusses all relevant evidence of record.  

5. Review the claims file to ensure that all of the foregoing requested development is completed, arrange for any additional development indicated, then readjudicate the claim on appeal.  If the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


